        Case 1:18-cv-10364-LGS Document 427 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------ x
ALLIANZ GLOBAL INVESTORS         :
GMBH, et al.,                    :
                                 :
                     Plaintiffs, :
              v.                 :             Case No. 1:18-cv-10364-LGS
                                 :
BANK OF AMERICA                  :
CORPORATION, et al.,             :
                                 :
                     Defendants. :
------------------------------ x

                     MOTION FOR WITHDRAWAL AS COUNSEL

              Pursuant to Local Civil Rule 1.4, Defendants Barclays PLC, Barclays Bank PLC,

and Barclays Capital Inc., by and through their counsel Sullivan & Cromwell LLP, respectfully

request the withdrawal of the appearance of Mavara Agha as counsel for Barclays PLC, Barclays

Bank PLC, and Barclays Capital Inc. in the above-referenced action. Mavara Agha is no longer

associated with the firm of Sullivan & Cromwell LLP. Sullivan & Cromwell LLP will continue

to serve as counsel for Barclays PLC, Barclays Bank PLC, and Barclays Capital Inc.


Application GRANTED.

Dated: June 10, 2020
       New York, New York
       Case 1:18-cv-10364-LGS Document 427 Filed 06/10/20 Page 2 of 2



Dated: June 9, 2020
       New York, New York


                                      Respectfully submitted,

                                      /s/ Matthew A. Schwartz
                                      Matthew A. Schwartz (schwartzmatthew@sullcrom.com)
                                      Matthew A. Peller (pellerm@sullcrom.com)
                                      Jacob B. Lieberman (liebermanj@sullcrom.com)
                                      Nikolai Krylov (krylovn@sullcrom.com)
                                      Maeghan O. Mikorski (mikorskim@sullcrom.com)
                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004
                                      Telephone: (212) 558-4000
                                      Facsimile: (212) 558-3588
                                      Attorneys for Defendants Barclays PLC,
                                      Barclays Bank PLC, and Barclays Capital Inc.




                                    -2-
